Citation Nr: 1022454	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-37 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Service connection for a lower back disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1973 to October 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his April 2010 Board hearing, the Veteran indicated that 
he received private medical treatment for his lower back 
disorder several months following service.  It appears from 
the record that the Veteran has not provided to the RO 
information regarding that treatment.  Such information could 
enable the RO to retrieve evidence relevant to this matter.    

Evidence of post-service medical treatment may prove 
significant in this matter as the Veteran clearly indicates 
in the record that he injured his lower back during service 
and has experienced a continuity of symptomatology since 
then.  See 38 C.F.R. § 3.303(b).  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes moreover that certain service treatment 
records may support the Veteran's claim to experiencing back 
difficulties during service.  As the record demonstrates that 
part of the Veteran's service consisted of parachute jumping, 
the Board finds a VA compensation medical examination and 
opinion appropriate here.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek from the Veteran 
any relevant information regarding his 
claimed private medical treatment 
following service for a lower back 
disorder.  

2.  If warranted, the RO should attempt 
to retrieve any relevant medical 
evidence that reflects private medical 
treatment the Veteran may have received 
for a lower back disorder following his 
service.   

3.  The Veteran should then be 
scheduled for a VA examination with an 
appropriate specialist in order to 
determine the etiology, nature, and 
severity of any current lower back 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.

4.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 
percent or greater) that any current 
low back disorder relates to the 
Veteran's service.  Any conclusion 
reached should be supported by a 
rationale.
 
5.  After completion of the foregoing 
and completion of any further 
development deemed necessary, the RO 
should readjudicate the Veteran's 
claim.  If the benefits sought on 
appeal remain denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

